ZItU&S-oi
Abel Acosta, Clerk
£ourt"of Criminal Appeals
P.O.Box 123.08 Capital Station
Austin, Texas
                78711



                                              RE: Writ of Habeas Corpus
                                                        (11.07)

Mr.Acosta,

  I had recieved a copy of ray 11.07 .from the District Court, on 1/5/15

and I am inquiring if a copy has been sent to the Court of Criminal

Appeals as well? I have not recieved any kind of notification, and

would like to know if you have recieved it.

  It was two forms, and a 37 pg. memorandum in support of the writ.

I greatly appreciate your time and assistance in this matter. Thanks!


                                                Respectfully,

                                         Mr.Billy W.Haynes
                                         #1723231-Clements H/S
                                         9601 Spur 591
                                         Amarillo, Texas
                                                           79107




                                                          JA^ 20 2015

                                                       Abel Acosta, Clerk